DETAILED ACTION
Allowable Subject Matter
Claims 1 and 2 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, “an opening at the end leading into a cavity which is completely enclosed within and circumscribed by the base section; a separable stand-alone electrical circuit card independent from the lamp… configured to be inserted into the cavity…” The limitation, in light of the electrical structure and particular arrangement of the contacts is not taught by the prior art. The art of modular and interconnected lamps primary teaches a male/female interconnecting section, an external interconnecting section, or an integral interconnecting section. The prior art does not teach an independent contact card that is inserted into the lamp section cavity. Additionally, the Examiner finds that the separability of the card from the lamp structure is not an obvious separation of parts as it is critical to the modular applicability of the system. 
Claim 2 is allowed based on its dependence from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J. Peerce/Primary Examiner, Art Unit 2875